Per Curiam:
As the plaintiff presented to the court below no complaint showing that a cause of action existed which would entitle the plaintiff to an injunction, the court was without authority, under section 603 of the Code of Civil Procedure, to grant a temporary injunction. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion for an injunction denied, with ten dollars costs. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.